Case 1:19-cv-01356-DLC Document 38 Filed 01/24/20 Page 1 of 2
Case 1:19-cv-01356-DLC Document 37 Filed 01/23/20 Page 1 of 3

Sheehan & Associates, P.C.

tel. 516.303.0552 + ~— fax 516.234.7800
spencer@spencersheehan.com
J 4
Pt

 

505 Northern Blvd Ste 311
Great Neck NY 11021-5101

 

 
 

Vey eo
Ue Ee wah

ary 23, 2020

  
 
 

 

District Denise L. Cote} } TCKCU MIR

 

 
  

United States District Goute merepupcrec at Cy PIL fe a Or A, ceancewrle of
Southern District of Nev tke Ws . he {4
500 Pearl Street ical yee hn

 

DATH BILL: ipyfew sw [24 [2A
+1 9-cv-01356-DLC Z,

New York, NY 10007
Watson v. Kellogg Sales Lave

 

 

 

Tees

Peo

 

 

Dear District Judge Cote:

This office represents the plaintiff. In accordance with your Honor’s Individual Rules of
Practice in Civil Cases, plaintiff submits the present letter motion seeking to add plaintiff Joanne
De La Cruz Beras and dismiss the claims of plaintiff Wanda Watson. Staggers v. Otto Gerdau
Company, 359 F.2d 292 (2d Cir. 1966) (Rule “15(a) may be used to substitute new plaintiffs”
citing Hackner v, Guaranty Trust Co., 117 F.2d 95 (2d Cir.), cert. denied, 313 U.S. 559, 61 S.Ct.
835, 85 L.Ed, 1520 (1941) (new plaintiff allowed to come into a case by amendment). Proposed
plaintiff De La Cruz Beras is a resident of a county within this judicial district and purchased the
Products within the statutes of limitations.

The rules governing amendment of a complaint differ depending on when it is sought,
Where a plaintiff seeks to amend within 21 days after service of the complaint or defendant’s

“service of a motion under Rule 12(b), (e), or (,” Fed. R. Civ. P. 15(a)(1) permits such
amendment as a “matter of course,”

In all other circumstances, “a party may amend its pleading only with the opposing party's 8
written consent or the court's leave. The court should freely give leave when justice so requires,”
Fed. R. Civ. P. 15(a)(2); Attestor Value Master Fund v. Republic Argentina, 940 F.3d 825, 833
(2d Cir. 2019) (upholding “Rule 15(a)(2)'s “liberal standard" as "consistent with our strong
preference for resolving disputes on the merits.’”),

Rules 15 and 21 control the addition and subtraction of parties and are often used
interchangeably. /amior Gallery, Ltd. v. Neptune Orient Line, Lid., 1997 WL 26293, at *2
(S.D.N.Y. Jan. 22, 1997) ("[I]t is clear that Rule 15(a) may be utilized to add a new plaintiff.");
Fernandez v. Kinray, Inc., No. 13-cv-4938 (E.D.N.Y. Dec. 30, 2014) (“The mandate of Rule 15(a)
that leave to amend shail be freely given applies to amendments joining additional plaintiffs”),
Andujar v. Rogowski, 113 F.R.D, 151, 158 (S.D.N.Y. 1986) (allowing amendment under Rule 15
to add plaintiffs who had same cause of action against defendants as original plaintiffs); Hernandez
v. BMNY Contracting Corp., No. 17-cv-9375, 2019 WL 418498, at *1 (S.D.N.Y. Jan. 17, 2019)
(applying Rule 21 where plaintiff sought to add a new party without asserting new claims); Amaya
v. Roadhouse Brick Oven Pizza, Inc., 285 F.R.D, 251, 253 (E.D.N.Y. 2012) (concluding there is
“little practical difference between Rule 15 and Rule 21 since they both leave the decision whether
to permit or deny an amendment to the district court's discretion.”’).

Regardless of whether a court relies on Rule 15 or Rule 21, motions to add parties are
evaluated under the “same standard of liberality afforded to motions to amend pleadings under
Rule 15.” Hernandez v, Sikka, No. 17-cv-4792, 2019 WL 1232092, at *5 (E.D.N.Y. Mar, 15, 2019)

 

 
Case 1:19-cv-01356-DLC Document 38 Filed 01/24/20 Page 2 of 2
Case 1:19-cv-01356-DLC Document 37 Filed 01/23/20 Page 2 of 3

quoting Addison v, Reitman Blacktop, Inc., 283 F.R.D. 74, 79 (E.D.N.Y. 2011).

Together, Rules 15 and 21 provide movants with an extremely liberal standard to meet.
Courts should generally grant motions to amend absent any evidence of bad faith, undue delay, or
undue prejudice to the non-movant. Quaratino v. Tiffany & Co., 71 F.3d 58, 66 (2d Cir, 1995)
(citing Foman v. Davis, 371 U.S. 178, 182, 83 S, Ct. 227, 228 (1962)).

Plaintiff submits that undue delay does not characterize its efforts because this request is
made within the time period by which all fact discovery is required to be completed. ECF No, 30,
Order on Defendant’s Motion to Dismiss and Scheduling Order, October 15, 2019 (“all fact
discovery must be completed by March 6, 2020”).

Since plaintiff’s request does not affect a Scheduling Order, the “lenient standard under
Rule 15(a), which provides leave to amend shall be freely given, must be balanced against the
requirement under Rule 16(b) that the Court's scheduling order shall not be modified except upon
a showing of good cause.” Holmes pv. Grubman, 568 F.3d 329, 334-35 (2d Cir. 2009); Fed. R. Civ.
P. 16(b)(4) (a “schedule may be modified only for good cause and with the judge's consent.”);
State Teachers Retirement Bd. v. Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981) (‘Mere delay,
however, absent a showing of bad faith or undue prejudice, does not provide a basis for the district
court to deny the right to amend.”).

There is no evidence of “dilatory motive” as plaintiff has moved promptly to seek leave
for amendment. Am. Med. Ass'n v. United Healthcare Corp., No. 00-cvy-2800, 2006 WL 3833440,
#4 (S.D.N.Y. July 24, 2008), Plaintiff informed defendant promptly when it was determined
another plaintiff would be needed in this action, given that the current plaintiff could no longer
participate.

Nor would plaintiffs amendment be futile, as there has not “been a repeated failure to cure
deficiencies in the pleading by prior amendments.” Wingate v. Correction Officer Gives, No. 05-
ev-1872 (S.D.N.Y. Feb. 13, 2009).

Plaintiffs requested amendment would not cause “undue prejudice” to defendant because
it would not require defendant “to expend significant additional resources to conduct discovery
and prepare for trial" or "significantly delay the resolution of the dispute.” Ruotolo v. City of New
York, 514 F.3d 184, 191 (2d Cir.2008) (“Undue prejudice arises when an "amendment [comes] on
the eve of trial and would result in new problems of proof.”). Defendant did not have to depose
plaintiff Watson or review discovery responses provided by plaintiff Watson. Defendant allowed
plaintiff additional time to provide discovery responses for the incoming named plaintiff, which
were provided on January 21, 2020.

Most significantly, defendant has consented to the proposed substitution of plaintiff
Watson with plaintiff De La Cruz Beras. Rule 15(a)(2) (“In all other cases, a party may amend its
pleading only with the opposing party's written consent’). Should the Court grant the within
request, the undersigned will file a second amended complaint (“SAC”) adding the new plaintiff
followed by a dismissal of plaintiff Watson’s claims. Thank you.

Respectfully submitted,

/s/Spencer Sheehan
Spencer Sheehan

 
